Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is a baker.' On June 25, 1954 he pulled a cart containing boxes, and weighing about 200 pounds, from a concrete floor to an elevated or “raised” wooden floor where he intended to work with it. The cart ran on metal wheels and the testimony is that some of the wheels “stuck” as the claimant pulled it. He testified: “ I pulled it very hard.” He collapsed immediately after doing this and suffered a myocardial infarction. There is medical opinion in the record that this was a fresh occlusion of the blood supply to the heart. It was his usual work to pull the truck to the bench on the elevated *900wooden floor where he worked; but the board could find from the testimony that the wheels “ stuck ”; that the strain imposed a heavier than usual physical task; and that this was part of the effort in getting the cart “ up ” to the level of the wooden floor. There is sufficient medical evidence to associate the physical condition with this specific event as well as to justify a holding that the physical condition was so recent as to have been precipitated by that event. Thus, in our view, decision is governed by Matter of Masse v. Robinson Co. (301 N. Y. 34), rather than by Matter of Burris v. Lewis, (2 N Y 2d 323) from which the present ease seems distinguishable. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.